FILED
                                                                 United States Court of Appeals
                                                                         Tenth Circuit

                                                                          May 16, 2014
                                        PUBLISH                      Elisabeth A. Shumaker
                                                                         Clerk of Court
                      UNITED STATES COURT OF APPEALS

                                   TENTH CIRCUIT


 DIGITAL ALLY, INC.,

       Plaintiff-Counter
       Defendant-Cross Defendant -
       Appellant/Cross-Appellee,

 v.                                                     Nos. 12-3258 & 12-3268

 Z3 TECHNOLOGY, LLC,

       Defendant-Counterclaimant-Third
       Party Plaintiff - Appellee/Cross-
       Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF KANSAS
                    (D.C. No. 2:09–CV–02292–KGS)


James F.B. Daniels of McDowell, Rice, Smith & Buchanan, Kansas City, Missouri, for
Appellant/Cross-Appellee.

Mark E. Wilson (Meghan A. Welch and Jeremy D. Kerman with him on the briefs) of
Kerns, Frost & Pearlman, LLC, Chicago, Illinois, for Appellee/Cross-Appellant.


Before MATHESON, McKAY, and EBEL, Circuit Judges.


McKAY, Circuit Judge.



      This diversity case arises out of two contracts between the parties to this litigation.
Both parties have filed appeals, in which Appellant–Cross-Appellee Digital Ally mainly

challenges the validity and enforceability of one of the contracts, while Appellee–Cross-

Appellant Z3 Technology challenges certain elements of the damages award.

                                      I. Background

       The contracts at issue in this case related to Z3’s design and manufacturing of

circuit board modules for use in Digital’s products. The first contract, signed in

November 2008, called for Z3 to design, manufacture, and deliver to Digital 1,000

modules incorporating Texas Instruments’ DM355 computer chip. The second contract,

signed on January 2, 2009, involved a larger quantity of modules that would use Texas

Instruments’ next-generation DM365 chip. Both contracts were signed by Robert Haler,

who was then Digital’s Executive Vice President of Engineering and Production. The

contracts were described as “Production License Agreement[s],” and they expressly

provided that the modules would be licensed, not sold, to Digital. (Appellant’s App. at

39, 52.) The contracts both stated they would “be governed by and interpreted in

accordance with the laws of the State of Nebraska, without reference to conflict of laws

principles.” (Id. at 43, 58.)

       The 2008 contract called for Digital to make a total payment of $155,000 in

exchange for Z3’s design and delivery of the 1,000 DM355-based modules. Digital paid

the first $140,000 required by the contract, but it refused to make the final $15,000

payment. Digital claimed that the DM355 modules provided by Z3 had hardware and/or




                                            -2-
software design flaws that resulted in “pink noise” and other problems.1 The jury

ultimately found that both parties had breached the contract, Digital by failing to pay the

final $15,000, and Z3 by failing to satisfy the contract’s hardware warranties. The jury

awarded $15,000 to Z3 for Digital’s breach of its payment obligations, while it awarded

$30,000 to Digital for Z3’s failure to satisfy the contract’s hardware warranties. On

appeal, the only issue we must consider regarding the 2008 contract is Z3’s argument that

it was entitled to prejudgment interest on the $15,000 award.

       The 2009 contract, which is the main subject of this appeal, was a somewhat more

complex contract than the 2008 contract. Unlike the 2008 contract, this contract did not

simply call for a specific total payment in exchange for a specific number of modules.

Rather, the contract included various types of payments Digital would be required to

make at different points of the process. First, after setting out a twenty-eight-week design

schedule, the contract listed a payment schedule for $300,000 in fees that were payable

during the design period. Next, ¶ 14 of the contract—entitled “Guaranteed Minimum

Purchase Quantity or Minimum Royalty”—required Digital to fulfill several purchase

and/or royalty obligations at various times during the contract period. (Id. at 62 (bolding

omitted).) Specifically, the first subsection of ¶ 14 obligated Digital to make a minimum

purchase of fifty pre-production samples at a cost of $200 per unit. Subsection (b)(ii) of ¶

14 then provided for an “initial production order (guaranteed) of 3,000 units @


       1
        “Pink noise” refers here to a problem that “manifest[ed] as an intermittent
colored spot on a video screen” during video playback. (Appellant’s App. at 1109.)

                                            -3-
$100/unit.” (Id. at 63 (capitalization omitted).) Finally, subsection (b) of ¶ 14 included

the following terms:

       iii)    Minimum 12,000 units or equivalent Royalty PER YEAR for 3
               years.
               (1)     LICENSEE [Digital] will provide LICENSOR [Z3] 1st opportunity to
                        manufacture modules given LICENSOR’s per module pricing,
                        quality, and delivery are competitive with alternative manufacturers,
                        including consideration of royalty cost for non-Z3 manufactured
                        modules.
               (2)     Module price ESTIMATED TARGET is $100/module assuming
                        similar [printed circuit board] layer, component, and architecture to
                        [the modules manufactured pursuant to the 2008 contract]. FINAL
                        PER/MODULE PRICE WILL BE AGREED AFTER
                        COMPLETION OF FINAL HARDWARE DESIGN AND
                        SUBMISSION OF FINAL BOM [(BILL OF MATERIALS)] TO
                        LICENSEE. Specialized components may affect this pricing.
                        Pricing is reviewed between LICENSOR and LICENSEE every 90
                        days. LICENSOR will provide LICENSEE 100% complete BOM
                        for LICENSEE’s use in cost analysis. BOM must include all
                        manufacturer names and manufacturer part numbers.
               (3)     Production Payment Terms: Net 30 days[.]
               (4)     Production Lead Time: estimated 10 weeks[.]
       iv)     If LICENSOR cannot provide on-time delivery, a price and quality
               acceptable to LICENSEE, or is not willing to produce [the DM365-based
               module], then LICENSEE has the right to use alternative manufacturing.
               LICENSEE is liable for royalty of $7.50 per unit on modules actually
               SOLD BY LICENSEE on all modules not manufactured by Z3. []If
               LICEN[S]EE does not order 36,000 units at 12,000 units per year,
               LICENSEE is [to] pay a minimum royalty to LICENSOR equivalent to
               12,000*$7.500 = $90,000 royalty per calendar year or the pro-rated balance
               if at least some units have been purchased within the fiscal year in question.
               ...

(Id. at 63.)

       Initially, both parties began performing their various obligations under the

contract. Digital paid the first two payments required under the payment schedule,


                                             -4-
$75,000 in January 2009 and $50,000 in February 2009, and both sides spent time

working on the module’s design. However, in April 2009, Digital sent Z3 a letter

purporting to terminate the contract. It is undisputed that this letter did not comply with

the contractual termination requirements, which included a notice-and-cure period.

However, in accordance with Digital’s letter, Z3 stopped its design work on the DM365-

based module. Accordingly, no DM365 modules were ever completed by Z3.

       After repudiating the 2009 contract, Digital filed a lawsuit in the Kansas district

court seeking a declaration that the 2009 contract was validly rescinded or void because

Executive Vice President Haler, the Digital officer who signed this contract, lacked the

authority to do so as a result of a change in Digital’s internal signature policies in

December 2008. Digital also raised a claim based on the 2008 contract, alleging that Z3

breached this contract by delivering faulty modules that did not satisfy the contractual

warranties. Z3 filed a counterclaim in which it alleged, among other things, that Digital

breached both contracts by failing to pay the final $15,000 due on the 2008 contract and

by repudiating and failing to fulfill its performance obligations under the 2009 contract.2

       The district court resolved several legal issues relating to the 2009 contract in

various summary judgment rulings. The district court concluded that the undisputed facts

showed that (1) Vice President Haler had at least apparent authority to sign the contract,



       2
        Z3 also filed a third-party complaint against Vice President Haler. Z3’s claims
against Vice President Haler were ultimately settled outside of court, and they are not
pertinent to this appeal.

                                              -5-
(2) any failure on Z3’s part to satisfy any conditions precedent was excused because

Digital prevented Z3’s performance, and (3) Digital breached the contract by its

anticipatory repudiation. The district court then concluded that Z3 was entitled as a matter

of law to the remaining $175,000 of design fees that Digital had failed to pay under the

payment schedule. As for the three-year minimum purchase or equivalent royalty

provisions of ¶ 14(b)(iii) and (iv) of the contract, the district court rejected Z3’s argument

that it was entitled to lost profits for the minimum production orders of 12,000 units per

year. The court concluded that this portion of the contract created an alternative contract

under which Digital could perform its contractual obligations by either purchasing 12,000

units per year for three years or by paying the equivalent royalty of $90,000 per year.

The court then concluded that Z3’s damages were limited to the alternative that resulted in

the lesser recovery—the $270,000 total royalty payment. The court thus concluded Z3

was entitled as a matter of law to recover $270,000 for Digital’s failure to comply with

the purchase-or-royalty provisions of ¶ 14(b)(iii) and (iv). As for the earlier contractual

provisions requiring Digital to purchase a minimum pre-production order of 50 units and

an initial production order of 3,000 units, these provisions lacked a similar royalty

alternative. Moreover, disputed facts regarding Z3’s costs and overhead prevented the

district court from resolving the question of Z3’s lost profits for these 3,050 units as a

matter of law. The district court accordingly denied summary judgment as to this element

of damages, although it granted summary judgment on the question of breach.

       Following a lengthy jury trial, the jury found Z3 was entitled to an additional

                                              -6-
$100,000 in damages for Digital’s breach of the 2009 contract. The jury also found both

parties had breached the 2008 contract, and it awarded $15,000 in damages to Z3 and

$30,000 in damages to Digital on their respective claims based on this contract.

       Z3 subsequently filed a motion asking the district court to award Z3 prejudgment

interest for its $15,000 award on the 2008 contract and for the $175,000 in design fees

and $270,000 in royalties that the district court had concluded Z3 was entitled to as a

matter of law for Digital’s breach of the 2009 contract. The district court denied this

motion.

       Digital then appealed, and Z3 filed a cross-appeal. On appeal, Digital challenges

the district court’s summary judgment rulings regarding the validity and enforceability of

the 2009 contract. Digital also argues the district court erred in allowing Z3 to recover

$100,000 in lost profits based on Digital’s failure to purchase the minimum pre-

production and initial production orders. In its cross-appeal, Z3 argues the district court

erred by interpreting ¶ 14(b)(iii) and (iv) as setting forth alternative performance

obligations and by holding that Z3 was only entitled to recover the $270,000 royalty and

not its lost profits as damages for Digital’s breach of these provisions. Z3 further argues

the district court erred in denying Z3’s request for prejudgment interest.

                                    II. Digital’s appeal

       We first consider Digital’s challenge to the district court’s summary judgment

rulings regarding the validity and enforceability of the 2009 contract. We review the

district court’s summary judgment decisions de novo, applying the same standard as the

                                             -7-
district court. Ribeau v. Katt, 681 F.3d 1190, 1194 (10th Cir. 2012). Under this standard,

“[t]he court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). The parties agree the substantive issues in this case are governed

by Nebraska law based on the contracts’ choice-of-law provisions.

       Digital argues there are three reasons why the district court should have granted

Digital’s motion for summary judgment and denied Z3’s motion for summary judgment

on the parties’ claims relating to the 2009 contract. First, Digital argues the contract is

totally or at least partially unenforceable based on several unfulfilled conditions

precedent. Second, Digital contends the contract was not binding on Digital because Vice

President Haler lacked the authority to unilaterally sign contracts of this nature, due to a

recently approved change in Digital’s internal policies regarding its officers’ authority to

sign certain types of documents on behalf of the company. Third, Digital argues that Z3

could not successfully bring an action on the 2009 contract because Z3 failed to

substantially perform its own obligations under the contract. We consider each of these

arguments in turn.

A. Purported Conditions Precedent

       Digital argues the district court should have granted summary judgment in favor of

Digital based on various unfulfilled conditions precedent. “The law of Nebraska is

consistent with the recognized definitions which hold that a condition precedent is either

a condition which must be performed before a contract becomes binding upon the parties

                                             -8-
to it or must be fulfilled before a duty arises to perform the obligations of an already

existing contract.” Omaha Pub. Power Dist. v. Emp’rs’ Fire Ins. Co., 327 F.2d 912, 915

(8th Cir. 1964). Therefore, “[u]nder Nebraska law, ‘where a contract is executed but its

effectiveness or fulfillment is dependent upon the doing of an agreed-upon condition

before it shall become a binding contract, such contract cannot be enforced unless the

condition is performed.’” AMISUB, Inc. v. Shalala, 12 F.3d 840, 844 (8th Cir. 1994)

(quoting Metschke v. Marxsen, 125 N.W.2d 684, 687 (Neb. 1964)). “However, it is

equally true that a condition is excused if the occurrence of the condition is prevented by

the party whose [contractual obligations are] dependent upon the condition.” Chadd v.

Midwest Franchise Corp., 412 N.W.2d 453, 457 (Neb. 1987). In other words, “if a

promisor prevents or hinders the occurrence of a condition precedent, the condition is

excused.” Id.

       In Chadd, as in this case, the breaching party in a contract case claimed the other

party could not succeed on its breach of contract claim because of unfulfilled conditions

precedent. The defendant in Chadd, Midwest Franchise Corp., argued the plaintiffs failed

to fulfill several conditions precedent, since they “never submitted a bid as required,

could not keep construction costs within the stated cost estimate, never attached a

required addendum setting forth exact rental costs, and did not complete the building or

deliver possession of such to Midwest for its acceptance.” Id. at 458. Midwest argued

that because its own duties to perform were premised on these conditions precedent, the

nonoccurence of these conditions prevented the plaintiffs from succeeding on a breach of

                                             -9-
contract claim against Midwest. In turn, the plaintiffs argued in part “that they were

unable to ever satisfy these conditions precedent due to the appellee’s repudiation of the

contract.” Id. While the Nebraska Supreme Court noted there was a factual dispute as to

whether an anticipatory repudiation had occurred, it agreed with the plaintiffs’ legal

argument that the nonoccurrence of the conditions precedent would not bar their contract

claim if Midwest had prevented the occurrence of these conditions by repudiating the

contract. “In a case such as this where one party (Chadds) has not fulfilled certain

conditions precedent to the other party’s (Midwest’s) duty to perform, a special rule of

law applies. Where a party’s repudiation contributes materially to the nonoccurrence of a

condition of one of his duties, the nonoccurence is excused.” Id.

       On appeal, Digital suggests that Chadd has been limited by the Nebraska Supreme

Court’s subsequent statement in Lee Sapp Leasing, Inc. v. Catholic Archbishop of

Omaha, 540 N.W.2d 101, 105 (Neb. 1995), that “[t]he nonoccurrence of a condition

precedent cannot be excused if occurrence of the condition was a material part of the

agreed exchange.” However, the Nebraska Supreme Court made this statement in

discussing a different rule under which a court may excuse the nonoccurrence of a

condition to avoid a disproportionate forfeiture. Nothing about the court’s discussion in

Lee Sapp suggests that it was intended to affect the Chadd rule’s reach, limiting Chadd to

non-material conditions and thus allowing breaching parties to escape liability for their

breach so long as they successfully prevented or hindered material conditions from

occurring. We conclude that Nebraska courts would continue to apply the reasoning from

                                            -10-
Chadd to hold that the nonoccurence of a condition precedent is excused when the

occurrence of the condition was prevented or hindered by the breaching party, regardless

of whether this condition was material or not. After thoroughly reviewing the record and

Digital’s arguments on appeal, we also conclude that the nonoccurrence of any of the

conditions precedent identified by Digital in this case resulted from Digital’s unequivocal

repudiation of the contract. Thus, the nonoccurence of any of these purported conditions

precedent is excused and does not bar Z3 from successfully pursuing a breach of contract

claim against Digital.

       Digital also raises the related argument that the purchase-or-royalty provisions in ¶

14(b)(iii) and (iv) are unenforceable because these provisions gave only an estimated

purchase price for the production modules and stated that the final price would not be

agreed upon until after the final hardware design had been completed. Digital argues that

the failure to state a specific price renders this provision unenforceable as a matter of law.

For support, Digital cites to a case in which a Nebraska appellate court held that a

contract was not enforceable at the time it was executed because it failed to define the

quantity of goods to be sold under the contract, the price any goods would be sold for, or

any type of method for determining the price. MBH, Inc. v. John Otte Oil & Propane,

Inc., 727 N.W.2d 238, 248 (Neb. App. 2007). We are not persuaded that this case bars

Z3’s recovery under ¶ 14(b)(iii) and (iv). In contrast to the contract at issue in MBH, the

contract at issue in this case contained both a quantity and an estimated price for the

goods. A purported contract will usually be considered “too indefinite to form a contract

                                             -11-
if the essential terms are left open or are so indefinite that a court could not determine

whether a breach had occurred or provide a remedy,” Stitch Ranch, LLC v. Double BJ

Farms, 837 N.W.2d 870, 883 (Neb. App. 2013), but “‘the actions of the parties may show

conclusively that they have intended to conclude a binding agreement, even though one or

more terms are missing or are left to be agreed upon,’” City of Scottsbluff v. Waste

Connections of Neb., 809 N.W.2d 725, 740 (Neb. 2011) (quoting Restatement (Second)

of Contracts § 33, cmt. a). Where a purported contract provides neither a quantity nor a

price for the goods to be sold, as in MBH, the agreement is too indefinite to bind the

parties absent other indications of the parties’ intent. See MBH, 727 N.W.2d at 249

(noting that an unenforceable agreement “may become enforceable when the missing

term is subsequently supplied by the parties”). In this case, however, the 2009 contract

and the parties’ actions demonstrated an intent to be bound, and the terms of the contract

were sufficiently definite for a court both to determine whether a breach had occurred and

to provide a remedy for the breach. Moreover, as we discuss in further detail below, we

agree with the district court that the contract specified an alternative performance

option—a minimum royalty of $7.50 per unit for the 36,000 modules Digital was

otherwise obligated to purchase—that was not based in any way on the as-yet-unfinalized

price for the modules, and we affirm the district court’s decision to award damages based

on this alternative. For both of these reasons, we reject Digital’s argument that ¶

14(b)(iii) and (iv) are too uncertain and indefinite to be enforced.




                                             -12-
B. Vice President Haler’s Authority to Sign the Contract

       Next, Digital contends the 2009 contract was not binding on Digital because Vice

President Haler’s authority to enter into this type of contract had been limited by an

internal change to Digital’s policies in December 2008. However, we conclude that Vice

President Haler clearly had at least apparent authority to sign the 2009 contract, and we

thus need not resolve the dispute over whether Vice President Haler had actual authority

to sign the contract on behalf of Digital.

       The parties assume that Nevada law applies to the question of apparent authority,

due to the fact that Digital is incorporated under the laws of Nevada, and we will

accordingly proceed under the same assumption. See Grynberg v. Total SA, 538 F.3d
1336, 1346 (10th Cir. 2008) (applying Colorado law because the parties assumed

Colorado law applied). Under Nevada law, “[a] party claiming apparent authority of an

agent as a basis for contract formation must prove (1) that he subjectively believed that

the agent had authority to act for the principal and (2) that his subjective belief in the

agent’s authority was objectively reasonable.” Great Am. Ins. Co. v. Gen. Builders, 934
P.2d 257, 261 (Nev. 1997). In this case, Digital contests only the second prong of this

test, arguing that Z3’s subjective belief in Vice President Haler’s authority to sign the

2009 contract was not objectively reasonable because it was not based upon anything

Digital had done.

       As Digital notes, the Nevada Supreme Court “has repeatedly ruled that apparent

authority (when in excess of actual authority) proceeds on the theory of equitable

                                             -13-
estoppel; it is in effect an estoppel against the alleged principal to deny agency when by

his conduct he has clothed the agent with apparent authority to act.” Tsouras v. Sw.

Plumbing & Heating, 587 P.2d 1321, 1323 (Nev. 1978) (internal quotation marks and

brackets omitted). Accordingly, “‘[i]t is indispensable to keep in mind here that, as

against the principal, there can be reliance only upon what the principal himself has said

or done, or at least said or done through some other and authorized agent.’” Id. (quoting

Ellis v. Nelson, 233 P.2d 1072, 1076 (Nev. 1951)). The agent’s acts alone are not

sufficient to establish apparent authority; rather, if the agent’s acts, rather than the

principal’s acts, are relied upon, there must be “‘evidence of the principal’s knowledge

and acquiescence in them.’” Id. (quoting Ellis, 233 P.2d at 1076).

       Digital argues there is no evidence in this case that Digital or one of its other

agents did or said anything which would suggest that Vice President Haler had the

authority to enter into the 2009 contract. Digital contends the only actions suggestive of

authority were taken by Vice President Haler himself, and Digital argues that this was

insufficient as a matter of law to establish apparent authority. However, we are persuaded

that Digital’s own actions established apparent authority. First, Digital took the action of

bestowing upon Vice President Haler the title of Executive Vice President of Engineering

and Production. This action in itself suggested that Vice President Haler might have the

authority to enter into engineering and production contracts like the contracts at issue

here. See Bucher & Willis Consulting Eng’rs v. Smith, 643 P.2d 1156, 1159 (Kan. App.

1982) (noting that a principal’s words or actions suggesting that an agent has authority are

                                              -14-
sometimes “overt and explicit,” but that “[i]n other cases, the mere relationship between

the agent and principal or the title conferred upon the agent by the principal is sufficient

to constitute a representation of some authority”). Indeed, Digital’s corporate bylaws

explicitly stated: “Except as otherwise required by law or by these Bylaws, any contract

or other instrument may be executed and delivered in the name of the Corporation and on

its behalf by . . . any Vice President.” (Appellant’s App. at 1464.) Thus, under Digital’s

own bylaws, Vice President Haler was explicitly vested with authority to execute

contracts. Second, Digital indicated by both word and deed that Vice President Haler had

validly exercised his contract-signing authority in November 2008 when he signed the

2008 contract on behalf of Digital. Digital has never contested the fact that Vice

President Haler was fully authorized to enter into this contract, and its actions following

the signing of the 2008 contract clearly signaled to Z3 that Vice President Haler was

authorized to enter into this type of contract for the design, manufacture, and delivery of

circuit board modules.

       Despite all of this undisputed evidence, Digital contends Vice President Haler

lacked even apparent authority to enter into the 2009 contract because of an internal

change to Digital’s signature policies (but not the company bylaws) in the intervening

month between the signing of the two contracts. However, there is no evidence that Z3

was ever informed of this internal policy change, and we therefore conclude that this

change did not affect Vice President Haler’s apparent authority to enter into this type of

contract. Cf. Homes Sav. Ass’n v. Gen. Electric Credit Corp., 708 P.2d 280, 283 (Nev.

                                             -15-
1985) (“HSA, as principal, may be bound by the acts of its agent as to third parties who

have no reason to know of the agent’s improper conduct.”). Digital also argues that a

finding of apparent authority could only be premised on evidence that Digital made

specific representations to Z3 regarding Vice President Haler’s authority to enter into this

specific contract. Digital points to no cases suggesting that an objectively reasonable

belief in an agent’s authority will only arise where the principal makes specific

representations about the precise act in question in that case. Indeed, such a rule would

vitiate the doctrine of apparent authority. In light of the undisputed evidence regarding

Vice President Haler’s title, Digital’s bylaws, Digital’s prior dealings with Z3, and the

substantial similarity between the valid 2008 contract and the contested 2009 contract, we

are persuaded that Z3’s belief in Vice President Haler’s authority to enter into the 2009

contract was objectively reasonable. Nevada law does not require more.

C. Substantial Performance

       Digital next argues that Z3’s breach of contract claim on the 2009 contract is

barred by Z3’s failure to substantially perform its own obligations under the contract.

Nebraska law generally holds that “[t]o successfully bring an action on a contract, a

plaintiff must first establish that the plaintiff substantially performed the plaintiff’s

obligations under the contract.” VRT, Inc. v. Dutton-Lainson Co., 530 N.W.2d 619, 623

(Neb. 1995). “Substantial performance is shown when the following circumstances are

established by the evidence: (1) The party made an honest endeavor in good faith to

perform its part of the contract, (2) the results of the endeavor are beneficial to the other

                                              -16-
party, and (3) such benefits are retained by the other party.” Id. Here, because Digital

repudiated the contract during the design period, Z3 never completed the modules, and

thus Digital did not receive beneficial performance or retain any such benefits. Digital

accordingly argues that Z3 cannot recover any damages for Digital’s breach. However,

the Nebraska Supreme Court has made clear that a party’s failure to substantially perform

its obligations under the contract will be excused if the party attempted to perform in

good faith but was “substantially hindered and obstructed” by the other party. Brown v.

Alron, Inc., 388 N.W.2d 67, 71 (Neb. 1986); see also In re Estate of Weinberger, 279
N.W.2d 849, 854 (Neb. 1979) (“Where a party bound by an executory contract repudiates

his obligation before the time for performance, the promisee has an option to treat the

contract as ended so far as further performance is concerned, and to maintain an action at

once for the damages occasioned by such anticipatory breach.”). The undisputed

evidence in this case demonstrates that Z3 attempted to perform its contractual obligations

in good faith but was substantially hindered and obstructed by Digital’s anticipatory

repudiation of the contract. We therefore reject this argument.

D. Z3’s Lost-Profit Damages under ¶ 14(a) and (b)(i)

       Digital’s final argument on appeal is that the district court erred in concluding Z3

could recover lost profits for Digital’s failure to make the minimum pre-production and

initial production orders under ¶ 14(a) and (b)(i) of the 2009 contract. Specifically,

Digital contends Z3 could not recover lost profits because this contract was governed by

the Nebraska Uniform Commercial Code, which does not provide for lost profits as a

                                            -17-
remedy for breach of a contract for the sale of goods. The fundamental problem with this

argument is that the 2009 contract was not a contract for the sale of goods. The 2009

contract explicitly stated it was a licensing agreement under which the modules would be

“licensed, not sold to [Digital],” with Z3 retaining “title and ownership.” (Appellant’s

App. at 52.) Accordingly, this contract was not governed by provisions regarding

contracts for the sale of goods, and Digital has presented no convincing reason why the

district court erred in permitting Z3 to recover lost-profit damages for Digital’s failure to

purchase the pre-production and initial production orders.

                                   III. Z3’s cross-appeal

       In its cross-appeal, Z3 raises two main issues. First, Z3 contends the district court

erred by interpreting ¶ 14(b)(iii) and (iv) as an alternative contract under which Digital

could either order a minimum of 36,000 units or pay a minimum total royalty of

$270,000. Additionally, Z3 contends that, if these provisions are interpreted as an

alternative contract, the district court erred in awarding Z3 the smaller alternative of

$270,000 rather than permitting it to recover its lost profits for Digital’s alternative

obligation to purchase a minimum of 36,000 units. Second, Z3 contends the district court

erred in denying its request for prejudgment interest for the $15,000 awarded by the jury

on the 2008 contract and for the 2009 contract’s $175,000 design fee and $270,000

royalty payment that the district court held Z3 was entitled to on summary judgment. We

first consider Z3’s argument regarding the district court’s interpretation of ¶ 14(b)(iii) and

(iv), then turn to the prejudgment interest issue.

                                             -18-
A. Interpretation of ¶ 14(b)(iii) and (iv)

       We review de novo the district court’s interpretation of the 2009 contract and its

legal conclusions regarding the applicable state law. See State Farm Mut. Auto. Ins. Co.

v. Dyer, 19 F.3d 514, 521 (10th Cir. 1994). The dispute in this case centers around

¶ 14(b)(iv), which follows ¶ 14(b)(iii)’s provisions regarding the 36,000 minimum

purchase requirement and provides in part: “If LICEN[S]EE does not order 36,000 units

at 12,000 units per year, LICENSEE is [to] pay a minimum royalty to LICENSOR

equivalent to 12,000*$7.500 = $90,000 royalty per calendar year or the pro-rated balance

if at least some units have been purchased within the fiscal year in question.”

(Appellant’s App. at 63.) The district court concluded this provision established an

alternative contract, under which Digital could satisfy its performance obligations by

either ordering a total of 36,000 units or paying a total royalty of $270,000. Z3 argues this

conclusion was an incorrect interpretation of the contractual provisions.

       We have not found any applicable Nebraska cases dealing with alternative

contracts, so we assume Nebraska would follow the general law on this issue. As other

authorities have stated, an alternative contract provides that “either one of two

performances may be given by the promisor and received by the promisee as the agreed

exchange for a return performance by the promisee.” In re Cmty. Med. Ctr., 623 F.2d
864, 867 (3d Cir. 1980). One type of alternative contract is a “take-or-pay” contract,

under which the buyer can perform its obligations under the contract by either taking the

minimum purchase obligation (and paying for the purchase) or instead paying a specified

                                             -19-
amount without taking the product. Prenalta Corp. v. Colo. Interstate Gas Co., 944 F.2d
677, 689 (10th Cir. 1991). A take-or-pay provision is thus different from an obligation

combined with a liquidated damages provision: the “pay” option of a take-or-pay

contract is a valid alternative for the buyer to perform under the contract, rather than a

measure of damages for breach of a purchase obligation. See id. However, where a

buyer breaches a take-or-pay contract, the “pay” option will frequently serve as an

appropriate measure of damages, particularly where the contract provides for expiration

of the “take” option after a period of time. Id.

       In determining whether a contract is a true alternative contract, we look not to the

form of the transaction but to its substance, and a contract will be construed as an

alternative contract if “it appears that it was intended to give a real option, that is, that it

was conceived possible that at the time fixed for performance, either alternative might

prove the more desirable.” 14 Williston on Contracts § 42:10 (4th ed. 2010). Thus, an

alternative contract is one in which “either alternative may prove the more advantageous

and is as open to the promisor as the other.” Id.

       Based on these authorities, we agree with the district court that ¶ 14(b)(iii) and (iv)

set forth an alternative contract which Digital could satisfy either by taking a minimum of

12,000 modules per year or by paying a minimum royalty of $90,000 per year for three

years. The surrounding contractual language indicates that the reason for the royalty

option was that the parties did not know at the time of contract formation whether Z3

would remain willing to produce the modules or whether Digital would find the price and

                                               -20-
quality of Z3’s modules acceptable on an ongoing basis. Our review of the contract thus

persuades us that “it was conceived possible that . . . either alternative m[ight] prove the

more advantageous.” Id. As for whether the royalty option was “as open to [Digital] as

the [purchase obligation],” id., Z3 contends that ¶ 14(b)(iii) in fact set forth a mandatory

purchase obligation, while ¶ 14(b)(iv) only described a consequence of nonperformance

of this obligation. However, we are persuaded these provisions in fact gave Digital a

choice between alternative performances. While Digital’s pre-production and initial

production purchase obligations under ¶ 14(a) and ¶ 14(b)(i) were unequivocal in their

requirement that Digital purchase a minimum number of pre-production and initial

production units, ¶ 14(b)(iii) was entitled “Minimum 12,000 units or equivalent Royalty

PER YEAR for 3 years,” and ¶ 14(b)(iv) set forth the royalty Digital would be required to

pay if it chose not to purchase the minimum number of units. (Appellant’s App. at 63

(emphasis added).) Indeed, the contract permitted Digital to take some combination of

the two performance options, since Digital could purchase some units during a particular

year and then pay the prorated balance of the royalty for the units it did not purchase.

The pertinent provisions did not indicate that Digital would be found in breach of the

contract if it paid the full or prorated royalty in lieu of purchasing modules; rather these

provisions simply described the minimum purchase requirement “or equivalent Royalty”

to which Digital was obligated. (Id. (emphasis added).) We agree with the district court

that ¶ 14(b)(iii) and (iv) set forth a valid take-or-pay contract under which Digital had the

choice of alternatives to fulfill its contractual obligations.

                                              -21-
B. Appropriate Measure of Damages under ¶ 14(b)(iii) and (iv)

       Having so concluded, we must next consider whether the district court erred in

limiting Z3’s damages for Digital’s breach of these provisions to $270,000 in royalties

rather than the larger amount of Z3’s lost profits for Digital’s failure to purchase the

36,000 units. Because there is no Nebraska law on point, we must attempt to predict what

the Nebraska Supreme Court would do if faced with this issue. See Wade v. EMCASCO

Ins. Co., 483 F.3d 657, 666 (10th Cir. 2007).

       There is no universal consensus on the question of appropriate damages for breach

of an alternative contract. In 1934, a panel of this court held as a matter of federal

common law that damages could be based on the alternative that would result in the

largest recovery. Prudential Ins. Co. v. Faulkner, 68 F.2d 676 (10th Cir. 1934).3 In

reaching this conclusion, the panel majority reasoned that “[o]ne who repudiates his

obligation under a contract cannot thereafter exercise an election contained in its

provisions.” Id. at 679. A few cases have followed this rule. See, e.g., Anderson v.

Rexroad, 306 P.2d 137, 142 (Kan. 1957). However, most cases have instead followed the

rule set forth in the First Restatement of Contracts, which provides: “The damages for

breach of an alternative contract are determined in accordance with that one of the

alternatives that is chosen by the party having an election, or, in case of breach without an

election, in accordance with the alternative that will result in the smallest recovery.”


       3
        Of course, in the case before us we are applying Nebraska law, and thus our prior
opinion bears only persuasive and not precedential weight.

                                             -22-
Restatement (First) of Contracts § 344 (1932); see In re Cmty. Med. Ctr., 623 F.2d at 868

(describing the First Restatement rule as the “general rule” and stating that the Prudential

approach “has garnered scholarly approval in only one situation—where the contract

itself contains language granting the promisee the right to elect remedies”); see also 25

Williston on Contracts § 66:106 (4th Ed. 2010) (collecting cases and describing the

Prudential approach as “an inconsistent and, it seems, erroneous rule . . . laid down in a

few cases”). The majority of courts have reasoned, like the dissent in Prudential, that the

Prudential approach “results in the imposing upon the promisor, as a penalty for the

breach, a greater obligation or duty than does the contract itself; its effect is to increase

the contractual rights of the promisee upon a breach by the promisor when the contract

does not so provide, and to make a new contract for the parties.” Prudential, 68 F.2d at

684 (Phillips, J., dissenting).

       In recent years, a few courts have questioned in dicta whether the rule set forth in

Section 344 of the First Restatement is still the current rule, in light of the omission of

this provision from the Second Restatement. See, e.g., Schwan-Stabilo Cosmetics GmbH

& Co.v. PacificLink Int’l Corp., 401 F.3d 28, 34 (2d Cir. 2005) (“Even if this is currently

the rule—and its absence from the Second Restatement of Contracts suggests that it is

not—it does not appear to apply in a case such as this one.”); Minnick v. Clearwire US

LLC, 275 P.3d 1127 (Wash. 2012) (same). However, these courts have not expressly

rejected the First Restatement rule, but have instead premised their holdings on what

Williston describes as “[a]n exception to the general rule,” which “is made if one of the

                                              -23-
alternatives is to pay a certain sum of money.” 25 Williston on Contracts § 66:106 (4th

Ed. 2010); see Schwan-Stabilo, 401 F.3d at 34 (holding that the First Restatement rule

was inapplicable based on the exception for cases “where an alternative contract provides

as one alternative the payment of a sum of money”); Minnick, 275 P.3d at 1135 (same).

This exception provides that “[i]n an alternative contract where one of the alternatives is a

sum of money, the promisee is entitled to the sum of money even though the other

alternative may be less onerous to the promisor.” Minnick, 275 P.3d at 1135. Thus,

courts which have applied this exception have not needed to determine the continued

viability of the general First Restatement rule.

       We conclude the Nebraska Supreme Court would be most likely to follow the

majority approach and award damages based on the alternative that would result in the

smaller recovery. This conclusion is bolstered by the fact that the lesser alternative in this

case—the $270,000 total royalty payment—is a fixed sum of money under the “pay”

alternative of the take-or-pay contract. An award of damages based on this monetary

alternative accordingly complies with the approach taken by several courts, including

those which have called the First Restatement rule into question, for an alternative

contract that provides as one alternative the payment of a fixed sum of money. We

therefore affirm the district court’s holding that Z3 was only entitled to $270,000 in

damages for Digital’s breach of its obligation to either purchase 12,000 units or pay a

$90,000 royalty each year for three years.

C. Prejudgment Interest

                                             -24-
       We turn then to the final issue we must resolve in these cross-appeals—Z3’s

argument that the district court erred in denying its request for prejudgment interest for

the $15,000 awarded by the jury on the 2008 contract and for the $175,000 in unpaid

design fees and $270,000 in royalties that the district court awarded to Z3 on summary

judgment on the 2009 contract.

       Before resolving this issue, we must first determine the standard of review that

governs our review of the district court’s denial of prejudgment interest. Z3 argues we

must review this decision under a state de novo standard of review, while Digital argues

our review is instead governed by a federal abuse of discretion standard. We note there is

some conflict in the cases over whether the appellate standard of review in a federal

diversity case is governed by state or by federal law. Compare Freund v. Nycomed

Amersham, 347 F.3d 752, 762 (9th Cir. 2003) (“Yet it is well established that rules

regarding the appropriate standard of review, or even the availability of review at all, to

be applied by a federal court sitting in diversity, are questions of federal law.”), and Atlas

Food Sys. & Servs. v. Crane Nat’l Vendors, Inc., 99 F.3d 587, 596 (4th Cir. 1996)

(“While state law governs the substantive right to setoff, federal law dictates our standard

of review. And, under federal law, a district court’s decision to set off a damage award is

reviewed for clear error.”), with United Int’l Holdings, Inc. v. Wharf (Holdings) Ltd., 210
F.3d 1207, 1233 (10th Cir. 2000) (citing a Colorado case in support of reviewing de novo

the district court’s conclusion that the facts of a case fell within the terms of Colorado’s

prejudgment interest statute”), and Brocklehurst v. PPG Indus., Inc., 123 F.3d 890, 894

                                             -25-
(6th Cir. 1997) (“[B]ecause this is a diversity case, we apply the standard of review used

by the courts of the state whose substantive law governs the actions.”). However, we

need not resolve this issue in the case before us because we conclude that a de novo

standard of review is appropriate whether we label it a federal or a state standard.

       As Digital notes, several Tenth Circuit cases have indicated that the district court’s

denial of prejudgment interest is reviewed for abuse of discretion. However, we have

elsewhere more aptly stated that “[a]n award of prejudgment interest ‘is generally subject

to an abuse of discretion standard of review on appeal.’” Atl. Richfield v. Farm Credit

Bank of Wichita, 226 F.3d 1138, 1156 (10th Cir. 2000) (quoting Driver Music Co. v.

Commercial Union Ins. Cos., 94 F.3d 1428, 1433 (10th Cir. 1996)) (emphasis added). A

closer examination of our cases reveals that the abuse of discretion standard is generally

appropriate because the decision whether to award prejudgment interest is generally

committed to the district court’s discretion. Under federal law, an award of prejudgment

interest is generally equitable; accordingly, in the “absence of a statutory provision to the

contrary, the district court has broad discretion in deciding whether to grant prejudgment

interest.” FDIC v. Rocket Oil Co., 865 F.2d 1158, 1160 (10th Cir. 1989). When, as is

usually the case, the district court has broad discretion on the question of prejudgment

interest, the abuse of discretion standard will govern. Id. However, we are not persuaded

that this general rule requires us to apply an abuse of discretion standard even in cases

where a statute—whether federal or state—makes an award of prejudgment interest

mandatory rather than discretionary. In such cases, it is appropriate to instead apply a de

                                            -26-
novo review, since the pertinent inquiry in such a case will not involve the district court’s

exercise of discretion, but will instead involve only the court’s legal determination as to

whether the facts of the case fall within the terms of the statutory mandate.

       The Second Circuit reached the same conclusion in a case involving an award of

post-judgment interest. In Westinghouse Credit Corp. v. D’Urso, 371 F.3d 96, 100 (2d

Cir. 2004), the Second Circuit applied a de novo standard of review to review the district

court’s award of post-judgment interest under 28 U.S.C. § 1961. The court explained:

       We recognize that interest awards are ordinarily said to be subject to an
       abuse of discretion standard. But such language appears only in cases
       where the statute commits those awards to the district court’s discretion. In
       contrast, we have not limited review to the abuse of discretion standard in
       cases where the governing law made an award of interest mandatory.

Id. (citations omitted). Our own circuit at least implicitly reached the same conclusion in

United International Holdings, in which we applied a de novo standard of review to

determine whether the facts of the case before us fell within the terms of Colorado’s non-

discretionary prejudgment interest statute. 210 F.3d at 1233.

       The applicable state statute in this case commits no discretion in the district court,

providing instead that prejudgment interest “shall accrue on the unpaid balance of

liquidated claims from the date the cause of action arose until the entry of judgment.”

Neb. Rev. Stat. § 45-103.02(2) (emphasis added). Because an award of prejudgment

interest is mandatory under Nebraska law if the statutory terms are met, we review the

district court’s denial of prejudgment interest under a de novo standard.

       Turning then to the merits of this issue, we note that Nebraska Revised Statutes

                                            -27-
Section 45-103.02(2) provides for prejudgment interest only for “liquidated claims.” The

Nebraska Supreme Court has explained: “Liquidated claims are those where there is no

reasonable controversy as to the plaintiff’s right to recover or as to the amount of such

recovery.” Blue Valley Coop. v. Nat. Farmers Org., 600 N.W.2d 786, 796 (Neb. 1999).

Thus, to determine whether an award of prejudgement interest should be made, “[a] two-

pronged inquiry is required,” under which there can be no reasonable controversy “either

as to the amount due or as to the plaintiff’s right to recover, or both.” Countryside Coop.

v. Harry A. Koch, Co., 790 N.W.2d 873, 889 (Neb. 2010). We apply this two-pronged

inquiry to each of the three sums of money for which Z3 seeks prejudgment interest: (1)

the $15,000 awarded by the jury on the 2008 contract; (2) the unpaid $175,000 in design

fees the district court held Z3 was entitled to on summary judgment; and (3) the $270,000

royalty payment the district court held Z3 was entitled to based on ¶ 14(b)(iii) and (iv) of

the contract.

       Z3 contends it is entitled to prejudgment interest on the $15,000 awarded by the

jury on the 2008 contract because there was no dispute that Digital breached the contract

by failing to make the final, indisputable $15,000 payment due under the contract.

However, this argument ignores the controversy in this litigation as to whether Z3 had

“substantially performed so that it could . . . recover the balance due” on the 2008

contract. Lange Indus., Inc. v. Hallam Grain Co., 507 N.W.2d 465, 477 (Neb. 1993).

Digital contended throughout the proceedings below that the pink noise and other

hardware issues with the modules delivered by Z3 demonstrated that Z3 had failed to

                                            -28-
substantially perform its obligations under the contract. Indeed, the jury ultimately

agreed with Digital that Z3 had breached the contract by failing to satisfy the hardware

warranties, although the jury implicitly found that both sides had substantially performed

under the contract such that they were each entitled to recover for the other’s breach.

       The pertinent facts regarding the $15,000 award in this case are very close to the

facts at issue in the controlling Nebraska case of Church of the Holy Spirit v. Bevco, Inc.

338 N.W.2d 601 (Neb. 1983). In that case, a church hired a contractor, Bevco, to

construct a parish center, and Bevco hired a subcontractor which did a very poor job of

painting the parish center’s exterior walls. The church sued Bevco for breach of contract

based on the “improper exterior wall coating and caulking resulting in lack of uniformity

in color, thickness and texture, discoloration, cracking, [and] peeling.” Id. at 604

(internal quotation marks omitted). In response, Bevco filed a counterclaim against the

church seeking the unpaid balance of $16,750 that was due under the contract. The jury

ultimately found that both parties had breached the contract, and it awarded $29,117 to

the church and $16,750 to Bevco. Id. at 605. On appeal, Bevco claimed the trial court

erred in denying its request for prejudgment interest on its $16,750 counterclaim. The

Nebraska Supreme Court affirmed the trial court’s decision. The court explained:

       The poor quality of the painting raised the question whether Bevco could
       recover any amount from the Church. In view of the faulty painting—a
       breach of contract—Bevco requested and received an instruction on
       substantial performance in order to prevail on its counterclaim against the
       Church. Any possibility of recovery by Bevco depended on the jury’s
       answer to the question, Had Bevco substantially performed its contract with
       the Church? A reasonable controversy existed regarding the nature and

                                            -29-
       degree of performance by Bevco, and, therefore, the claim was not
       liquidated. The trial court was correct in denying prejudgment interest on
       Bevco’s counterclaim.

Id. at 607. The Bevco case is on all fours with the case before us. Consequently, Z3’s

argument that it is entitled to prejudgment interest for its award of $15,000 on the 2008

contract lacks merit.

       We turn then to Z3’s argument that it is entitled to prejudgment interest for the

$175,000 in unpaid design fees that the district court held it was entitled to on summary

judgment. First, we must decide whether there was a reasonable controversy as to Z3’s

right to recover for Digital’s breach of the 2009 contract. Digital contends there was a

reasonable controversy based on its arguments regarding Vice President Haler’s lack of

authority to enter into the 2009 contract on behalf of Digital. For the reasons discussed

above, we find this argument to be without merit, and we are persuaded the principle of

apparent authority was sufficiently settled that there could be no reasonable controversy

as to whether Digital was bound by the contract. Moreover, the undisputed facts clearly

established that Digital breached the contract through its unequivocal anticipatory

repudiation. We accordingly conclude there was no reasonable controversy as to Z3’s

right to recover for Digital’s breach of the 2009 contract.

       The second prong of the inquiry for determining whether a claim is

liquidated—whether there is “no reasonable controversy as to . . . the amount of such

recovery,” Blue Valley Coop., 600 N.W.2d at 796 —requires a somewhat lengthier

analysis in this case. To make this determination, the critical question we must resolve is

                                            -30-
whether the “no reasonable controversy” requirement applies to the entire amount of

damages due for Digital’s breach of the 2009 contract, or whether Z3 can instead recover

prejudgment interest for those specific portions of damages (i.e., the unpaid $175,000 in

design fees) as to which the amount of recovery was undisputed, even if other elements of

damages remained in dispute. Digital contends the total sum of damages recoverable for

Z3’s single claim of breach of the 2009 contract needed to be liquidated in order for Z3 to

be entitled to prejudgment interest under Nebraska law for any portion of damages. Z3

argues in response that Nebraska law entitles it to recover prejudgment interest for those

portions of the damage award where there was no reasonable controversy as to either its

right to recover or the amount of such recovery, regardless of whether the entire amount

of damages was settled.

       After reviewing the pertinent Nebraska cases, we agree with Z3 that it is entitled to

recover prejudgment interest for those portions of the damage award as to which both

Z3’s right of recovery and the amount to be recovered were not reasonably controverted.

The Nebraska Supreme Court has indicated that a single claim of breach can give rise to

disparate elements of damages, not all of which need to be liquidated in order for the

undisputed amounts to give rise to an award of prejudgment interest. For instance, in

Classen v. Becton, Dickinson & Co., 334 N.W.2d 644 (Neb. 1983), the plaintiff agreed to

supply steel to the defendant for its construction work, and the defendant agreed to pay a

total of approximately $118,500 in return. The plaintiff supplied steel to the defendant,

and the defendant paid invoices amounting to $98,094.38. However, the defendant

                                            -31-
refused to pay the final invoice for $20,350.74. When the plaintiff sued to recover this

unpaid amount, the defendant filed an answer and a setoff, in which it sought to reduce

the plaintiff’s recovery by the amount the defendant was allegedly damaged as a result of

the plaintiff’s late delivery and misfabrication of steel. Because the defendant’s alleged

damages were smaller than the amount due on the unpaid invoice, “[t]he trial court found

that it was agreed by all parties that there was $17,723.94 due the plaintiff.” Id. at 645.

However, based on the defendant’s disputed setoff claim, there was a dispute as to

whether the plaintiff could recover the remainder of the unpaid invoice amount. The

defendant ultimately succeeded in part on its setoff claim, and the plaintiff was awarded a

total judgment of $18,973.94. On appeal, the plaintiff contended it was entitled to

prejudgment interest on this award based on the defendant’s failure to pay the final

invoice. The Nebraska Supreme Court agreed with this argument, but only as to the

undisputed amount of the award: “The record shows that $17,723.94 of the amount due

the plaintiff was not disputed and therefore was a liquidated claim. The plaintiff was

entitled to interest on that amount . . . .” Id. However, because there was a dispute as to

whether the plaintiff could recover the remaining portion of the unpaid invoice, the

plaintiff was not entitled to prejudgment interest on the $1,250 it recovered after

resolution of the defendant’s setoff claim. Id. Likewise, in a recent case where the “sole

cause of action was essentially an action for conversion,” Brook Valley Ltd. P’ship v.

Mut. of Omaha Bank, 825 N.W.2d 779, 785 (Neb. 2013), the Nebraska Supreme Court

similarly upheld an award of prejudgment interest on one portion of the award of

                                            -32-
damages despite the fact that there was a reasonable controversy as to the amount due and

the right of recovery on another element of damages. Id. at 792; see also Cheloha v.

Cheloha, 582 N.W.2d 291, 295-97, 301 (Neb. 1998) (holding in an action for an

accounting that the plaintiff was entitled to prejudgment interest for those elements of

damages as to which there was no reasonable controversy, while reversing the trial

court’s award of prejudgment interest for those elements of damages as to which there

was a reasonable controversy).

       In this case, there was no reasonable controversy as to whether Digital breached

the 2009 contract, nor was there any reasonable dispute that Z3 was entitled to $175,000

in damages based on Digital’s failure to pay the remaining $175,000 in fees that were due

during the design period. We accordingly hold that Z3 was entitled to prejudgment

interest on this $175,000 award.

       Finally, we turn to Z3’s argument that it is similarly entitled to prejudgment

interest on the $270,000 award the district court held it was entitled to for Digital’s breach

of ¶ 14(b)(iii) and (iv). Again, as with the $175,000 design-fee award, there was no

reasonable controversy that Z3 had a right to recover for Digital’s breach of the 2009

contract. Unlike the uncontroverted $175,000 design-fee award, however, Z3’s right to

recover a specific amount of damages under ¶ 14(b)(iii) and (iv) was the subject of

reasonable controversy. Whereas Z3’s entitlement to the $175,000 award flowed

automatically from Digital’s repudiation of the valid 2009 contract, Z3’s entitlement to the

$270,000 in minimum royalty fees turned on the resolution of the parties’ alternative-

                                            -33-
contract arguments.

       Specifically, the parties have disputed throughout this case both (1) whether ¶

14(b)(iii) and (iv) created an alternative take-or-pay contract and, if so, (2) which

alternative—lost profits or $270,000 in minimum royalties—was the appropriate remedy

in the event of breach. Resolving these two questions could yield three possible

outcomes under this provision of the contract. First, if ¶ 14 did not create an alternative

contract, then Digital would owe Z3 both lost profits and $270,000 in minimum royalty

fees. Second, if ¶ 14 created an alternative contract and if Z3 was entitled to the greater

alternative, then Digital would owe Z3 lost-profit damages, but not the $270,000 in

minimum royalties. Third, if ¶ 14 created an alternative contract and Z3 was only entitled

to the smaller alternative, then Digital would owe Z3 the $270,000 in minimum royalties,

but not lost profits.4


       4
         Z3 contends on appeal that its entitlement to $270,000 has always been
uncontested because Z3 has consistently maintained that it is entitled to recover both lost
profits and the $270,000 in minimum royalty fees, while Digital has consistently
maintained that Z3’s potential recovery is limited to the smaller alternative of $270,000.
However, Z3’s own arguments on appeal belie this contention. While Z3 mainly focuses
on its argument that ¶ 14(b)(iii) and (iv) did not create an alternative contract, it also
argues that if we do find an alternative contract, we must permit Z3 to recover the greater
alternative of lost profits instead of the lesser alternative of $270,000 in royalties. Z3’s
filings to the district court also demonstrate continued controversy as to whether Z3 was
entitled to recover lost profits, minimum royalties, or both. While Z3 sometimes sought
both lost profits and minimum royalties, it sometimes sought only the greater alternative
of lost profits. For instance, in its Rule 26(a)(1) disclosures, Z3 disclosed as its damages
only the $15,000 non-payment for the 2008 contract, the $175,000 balance due for design
fees under the 2009 contract, and $2.3 million in “lost profits on 39,050 DM365 units @
average profit per unit of $60.” (Appellant’s App. at 361.) Likewise, the district court’s
pretrial order noted that Z3 sought $4.05 million in damages as detailed in its expert’s

                                             -34-
       As discussed above, we conclude the third possible outcome applies here.

However, this conclusion does not remove the issue from the realm of reasonable

controversy. Our resolution of this issue depended on our resolution of two legal

questions of first impression in Nebraska. If we had resolved these two contested issues

by holding that ¶ 14 created an alternative contract and that Z3 was entitled to recover the

greater alternative of lost profits, Z3 could not have recovered prejudgment interest under

¶ 14(b)(iii) and (iv), since Z3’s lost profits could not be calculated “without reliance upon

opinion or discretion.” Hill v. City of Lincoln, 380 N.W.2d 296, 299 (Neb. 1986).

Because a reasonable controversy existed as to whether Z3 might be entitled to recover

only its lost profits and not the minimum royalty fees under ¶ 14(b)(iii) and (iv), it

follows that Z3 was not entitled to prejudgment interest on the $270,000 award it

ultimately received. Even though the minimum royalty amount itself was specified in the

contract and calculable without “reliance upon opinion or discretion,” id., the alternative-

contracts dispute meant that Z3’s right to recover this amount was not a foregone

conclusion. “[N]ot only was the amount technically unliquidated, but owing to the

unsettled state of the law, it was uncertain.” Id.



report (id. at 1043), and this report based the $4.05 million damage calculation only on
the design fees and lost profits, not the $270,000 royalty payment (id. at 1591.) We
accordingly agree with Digital that “[t]he $270,000 component of Z3’s damages was in
‘controversy’ at all times[,] and it is Z3 itself that created that controversy.” (Appellant’s
Resp. and Reply Br. at 17.) See also Ferer v. Aaron & Sons Co., 725 N.W.2d 168, 174-
75 (Neb. 2006) (“By electing to pursue their litigation for dissenters’ rights and refusing
to receive the payment of their pro rata share of the sale proceeds, appellants in this case
created a reasonable controversy with regard to their right to receive the sale proceeds.”).

                                             -35-
       Based on the continuing controversy over the amount Z3 was entitled to recover in

damages for Digital’s breach of ¶ 14(b)(iii) and (iv), we conclude that this damage claim

was not liquidated. We therefore hold that Z3 is entitled to prejudgment interest only as to

the $175,000 award, since this was the only element of damages for which there was no

reasonable controversy either as to Z3’s right to recovery or as to the amount to which Z3

was entitled.

                                      IV. Conclusion

       For the foregoing reasons, we REVERSE and REMAND for the district court to

award prejudgment interest to Z3 on the $175,000 award of damages for the unpaid design

fees. All other portions of the district court’s judgment are AFFIRMED. We DENY

Z3’s motion to strike portions of Digital’s opening brief.




                                            -36-